Mr. Justice Wole
delivered the opinion of the court.
This is a motion to dismiss an appeal. The appellee, who asks for the dismissal, maintains that this is a proceeding for the trial of title to property and hence that the appeal should have been taken in accordance with section 19 of the Act of 1907, as amended in 1908, relating thereto and which provides that an appeal must be taken within, ten days. The appeal here was taken about twenty days after the judgment. The appellee cites the case of Schroeder v. Succession of Collazo Muñíz et al., 26 P. R. R. 664.
The appellant, on the other hand, maintains that this is an independent action and that it was not brought by virtue of the said Act of 1907. Examining the record we find that this was an independent action begun by the appellee claiming *781property attached or recovered by defendant in another suit and not an intervention as permitted by the said Act of 1907. Under the circumstances the appellants’ time to appeal is the usual one of thirty days, as determined by section 295 of the Code of Civil Procedure, and the special Act has no application. The Schroeder Case, supra, has therefore no bearing. The motion to dismiss must be overruled.

Motion overruled.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this ease.